1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                   ***
9     PEDRO MEJIA,                                           Case No. 3:18-cv-00557-MMD-WGC
10                                          Plaintiff,               ORDER
             v.
11
      ROMEO ARANAS, et al.,
12
                                       Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
17
     (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and a
18
     financial certificate. (ECF No. 1-1, 1-2). Plaintiff has neither paid the full filing fee for this
19
     matter nor filed a complete application to proceed in forma pauperis.
20
            Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
21
     complete an application to proceed in forma pauperis and attach both an inmate account
22
     statement for the past six months and a properly executed financial certificate. The Court
23
     will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter
24                                                       1
25

26

27

28
1
     of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file
2
     an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for
3
     this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must
4
     file a fully complete application to proceed in forma pauperis and include the required
5
     properly executed financial certificate and inmate account statement
6
     II.    CONCLUSION
7
             For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
8
     SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
9
     as well as the document entitled information and instructions for filing an in forma pauperis
10
     application.
11
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
12
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
13
     the correct form with complete financial attachments in compliance with 28 U.S.C. §
14
     1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
15
     fee and the $50 administrative fee).
16
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
17
     dismissal of this action may result.
18
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
19
     (ECF No. 1-1), but shall not file it at this time.
20
            DATED: November 29, 2018.
21

22
                                                  UNITED STATES MAGISTRATE JUDGE
23

24                                                   2
25

26

27

28
